Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments/remarks filed 11/22/2021 with respect to 35 USC § 103 rejections of claims 12, 16 and 20 have been fully considered but they are not persuasive. 
In particular, the applicant argues that the Doke reference fails to teach or suggest a recording unit which records and updates data on a storage unit from a plurality of users. The examiner respectfully disagrees. Para [0038]-[0039] describes a storage means which stores various information and control information received from viewing terminal 12, however para [0026]-[0029], [0031]-[0033] and fig. 1 describes receiving control information from viewing terminals 12-1 to 12-n. Therefore, the storage means 23, as described in para [0038]-[0039], which stores the control data received from the viewing terminal 12 is actually storing control data received from a plurality of users viewing terminals 12-1 to 12-n). Additionally, Doke clearly discloses updating information with regard to supporting multiple users, e.g., para [0026] the participating content management device 11 can manage whether each user of each of the viewing terminals 12-1 to 12 - is currently participating in any program, and para [0027]: control information is output to the content management apparatus 11 when a user requests participation and/or controls his/her CG character in the program. Also see para [0033]: it is possible to freely join or exit the program at the timing of the user regardless of the start or end of the program).

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: recording unit, first transmitting unit, second transmitting unit and change accepting unit in claims 12-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12-13, 16-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over JP2012226669 (A) to Doke et al. (hereinafter ‘Doke’), provided in the IDS filed 11/30/2020, in view of US 20210166479 A1 to Fukumoto et al. (hereinafter ‘Fukumoto’).

Regarding claim 12, Doke discloses a three-dimensional content distribution system distributing a content using a virtual three-dimensional virtual space to a terminal for viewing to be provided for viewing, the system comprising: 
a recording unit recording content data to a storage unit from a plurality of users including at least (A) first data relevant to a specification of each virtual object disposed in the three-dimensional virtual space and (B) second data relevant to an operation of each of the virtual objects (para [0038]-[0039] and [0094]: the storage unit 23 stores the material data, the material data including first data, e.g. a set, a voice, a still image, a moving image; and the material data including second data, e.g. operation data for controlling movement/actions of the CG characters. Further, “the storage unit 23 can store the control data received from the viewing terminal 12”, the script data, the material data, the program production engine, the script, the  data received from a plurality of users viewing terminals 12-1 to 12-n); 
a first transmitting unit transmitting data including at least the first data and the second data, in accordance with a request for the terminal for viewing to perform the viewing (para [0032], [0051]: “transmitting / receiving means 30 outputs the program video (stream), the TVML script, the user information, the CG character information, and the like to the viewing terminal 12 via the communication network 13”); and 
a second transmitting unit transmitting data including at least the second data that is generated by a manipulation unit to the recording unit, as motion data (para [0002], [0031] and fig. 11: “information transmitted from the user (viewing terminal 12) side to the server (participation type content management apparatus 11)” includes, “participant control information (including the TVML script) for controlling the CG character and the camera work from the user,”), wherein the recording unit records the first data and the second data from the terminal for viewing and from the plurality of users and updates data for displaying the three-dimensional virtual space stored in the storage unit to include the content data recorded from the users and the terminal for viewing (see para [0026]-[0029], [0031]-[0033] and fig. 1: the participating content management device 11 can manage each user of each of the viewing terminals 12-1 to 12-n. Therefore, the storage means 23, as described in para [0038]-[0039], stores control data received from a plurality of users viewing terminals 12-1 to 12-n. Regarding updating data, see para 
Doke fails to discloses motion data including information of joints corresponding to each part of a body of a viewer and information of a ramus connecting the joints, according to a result of sensing a movement of the joints corresponding to each part of the body in order to allow an avatar to perform a desired operation, in order for the viewer to input the avatar that is each part of the body of the viewer itself into the content while viewing the content, by receiving the transmitted data.
However, in analogous art, Fukumoto discloses a second transmitting unit transmitting data including at least the second data that is generated by a manipulation unit to the recording unit, as motion data including information of joints corresponding to each part of a body of a viewer and information of a ramus connecting the joints, according to a result of sensing a movement of the joints corresponding to each part of the body in order to allow an avatar to perform a desired operation, in order for the viewer to input the avatar that is each part of the body of the viewer itself into the content while viewing the content, by receiving the transmitted data (para [0028]-[0029p and fig. 14: describes transmission servers; para [0007]-[0010]: describes blending motions of a plurality of actors captured by using a motion capture technique and to reproduce the blended motions in real time in an avatar or the like on a virtual space; also para [0068]-[0071] and figs. 1-2: to estimate a whole-body skeleton motion sensors may possibly 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and avatar of Duke in view of the above teachings and whole-body skeleton data of Fukumoto to support displaying an avatar that more closely represents the actual movements of the user in real time (Fukumoto, para [0005]).

Regarding claim 13, Doke in view of Fukumoto discloses the three-dimensional content distribution system according to claim 12, and Doke  further teaches wherein the recording unit further records (C) third data relevant to a viewpoint of a virtual camera disposed in the three-dimensional virtual space (para [0038]-[0039]: “storage unit 23 can store the control data received from the viewing terminal 12 . . . the script data, the material data, the program production engine”; also para [0061]-[0066]: script data includes information of the camera viewpoint designated by a user).

Regarding claims 16-17, the method of claims 16-17 is rejected along the same rationale as the system of claims 12-13, respectively.

Regarding claim 20, the computer program of claim 20 is rejected along the same rationale as the system of claim 12 and because Doke further teaches a computer program for controlling the system (para [0128]).

14-15 and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Doke in view of Fukumoto, further in view of US 20180373413 A1 to Sawaki (provided in the IDS filed 11/30/2020).

Regarding claim 14, Doke in view Fukumoto discloses the three-dimensional content distribution system according to claim 12, but fails to explicitly disclose a change accepting unit generating new content data by performing a change for adding or correcting at least any one of the first data and the second data, in accordance with a change request from the terminal for viewing that performs the viewing, to be provided for the subsequent viewing.
However, in analogous art, Sawaki discloses a change accepting unit generating new content data by performing a change for adding or correcting at least any one of the first data and the second data, in accordance with a change request from the terminal for viewing that performs the viewing, to be provided for the subsequent viewing (para [0182], fig. 21: “The avatars 6A to 6C each include a body portion and arm portions displayed in association with the head and the hands”; also para [0208]-[0220]; para [0209]: “the recording data includes the content information 1431, and the object information 1432 in the photographing period (position information on each object and motion information on each deformable object)”, para [0211]: “as the motion information, the processor 210 may acquire position information (e.g., coordinate values in XYZ coordinates of virtual space 11) on a plurality of (eleven in this case) the parts P required in order to identify the shape and posture of the object”, para [0216]: “the processor 210 identifies the virtual space 11 (i.e., state of virtual space 11) based on the content information 1431 and the object information 1432 (position information on each object and motion information on each deformable object) included in the recording data. The processor 210 then 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Doke/Fukumoto in view of the above teachings and avatar motion data of Sawaki to support displaying an avatar with hand/head movements to support virtual chat session among the participants (Sawaki, para [0201], fig. 20).

Regarding claim 15, Doke in view of Fukumoto discloses the three-dimensional content distribution system according to claim 13, but fails to explicitly disclose a change accepting unit generating new content data by performing a change for adding or correcting at least any one of the first data and the second data, in accordance with a change request from the terminal for viewing that performs the viewing, to be provided for the subsequent viewing, wherein the change accepting unit further generates new content data by performing a change for adding or correcting the third data, to be provided for the subsequent viewing.
However, in analogous art, Sawaki discloses a change accepting unit generating new content data by performing a change for adding or correcting at least any one of the first data and the second data, in accordance with a change request from the terminal for viewing that performs the viewing, to be provided for the subsequent viewing (as per the rejection of claim 14 above), wherein the change accepting unit further generates new content data by performing a change for adding or correcting the third data, to be provided for the subsequent viewing (para [0208]-[0220]; para [0216]: “The processor 210 then generates an omnidirectional moving image, which 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Doke/Fukumoto in view of the above teachings and avatar motion data of Sawaki to support displaying an avatar with hand/head movements to support virtual chat session among the participants (Sawaki, para [0201], fig. 20).

Regarding claims 18-19, the method of claims 18-19 is rejected along the same rationale as the system of claims 14-15, respectively.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484